                                                                JS-6
 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11
                                               )
12                                             ) Case No.: SACV 19-05372-CJC(JEMx)
                                               )
13
     RICKY BEJAR,                              )
                                               )
14                                             )
                 Plaintiff,                    )
15                                             ) ORDER GRANTING PLAINTIFF’S
           v.                                  ) MOTION TO REMAND
16                                             )
                                               )
17
     SUBARU OF AMERICA, INC., and              )
                                               )
18   DOES 1-50, inclusive,                     )
                                               )
19                                             )
                 Defendants.                   )
20                                             )
                                               )
21                                             )
                                               )
22

23

24   I. INTRODUCTION AND BACKGROUND
25

26         On May 15, 2019, Plaintiff Ricky Bejar filed this action in Ventura County
27   Superior Court against Defendant Subaru of America, Inc. (“Subaru”). (Dkt. 1-2
28   [Complaint, hereinafter “Compl.”].) Plaintiff bought a purportedly defective 2015

                                                -1-
 1   Subaru Impreza WRX from Defendant in July 2015. (Compl. ¶ 5.) Plaintiff alleges six
 2   claims under California law: breach of the implied warranty of merchantability, breach
 3   of the implied warranty of fitness, sale of defective merchandise without disclosing
 4   defects, breach of express warranty, failure to promptly repurchase product, and failure to
 5   commence repairs within a reasonable time and to complete them within thirty days. (Id.
 6   ¶¶ 4–43.)
 7

 8          Subaru removed the case to this Court on June 19, 2019, invoking diversity
 9   jurisdiction. (Dkt. 1 [Notice of Removal].) On September 23, 2019, Plaintiff filed a
10   motion to remand the action to Ventura County Superior Court, arguing that Suburu has
11   not carried its burden to show removal was proper. (Dkt. 15.) For the following reasons,
12   Plaintiff’s motion is GRANTED.1
13

14   II. DISCUSSION
15

16          A defendant may remove a civil action filed in state court to a federal district court
17   if the federal court would have had original jurisdiction over the action. 28 U.S.C.
18   § 1441. The defendant removing the action to federal court bears the burden of
19   establishing that the district court has subject matter jurisdiction over the action, and the
20   removal statute is strictly construed against removal jurisdiction. Gaus v. Miles, Inc., 980
21   F.2d 564, 566 (9th Cir. 1992) (“Federal jurisdiction must be rejected if there is any doubt
22   as to the right of removal in the first instance.”). A federal court may assert diversity
23   jurisdiction over cases that are between diverse parties and involve an amount in
24   controversy that exceeds $75,000. 28 U.S.C. § 1332.
25

26

27
     1
       Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
     for October 21, 2019, at 1:30 p.m. is hereby vacated and off calendar.
                                                        -2-
 1         Principles of federalism and judicial economy require courts to “scrupulously
 2   confine their [removal] jurisdiction to the precise limits which [Congress] has
 3   defined.” See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Indeed,
 4   “[n]othing is to be more jealously guarded by a court than its jurisdiction.” See United
 5   States v. Ceja-Prado, 333 F.3d 1046, 1051 (9th Cir. 2003) (internal quotations omitted).
 6

 7         Any opposition to Plaintiff’s motion to remand was due September 30, 2019.
 8   Suburu has failed to file an opposition. Under the Central District of California’s Local
 9   Rule 7-12, “[t]he failure to file any required document, or the failure to file it within the
10   deadline, may be deemed consent to the granting or denial of the motion.”
11

12         In light of the presumption against removal jurisdiction, see Gaus, 980 F.2d at 566,
13   and Subaru’s apparent consent, the Court GRANTS Plaintiff’s motion. This action is
14   hereby remanded to Ventura County Superior Court.
15

16         Plaintiff’s Motion for Leave to File a First Amended Complaint (Dkt. 16) is
17   DENIED AS MOOT.
18

19         DATED:        October 10, 2019
20                                                  __________________________________
21                                                         CORMAC J. CARNEY
22                                                  UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                                   -3-
